Exhibit 10.1

FLOWERS FOODS, INC.

CHANGE OF CONTROL PLAN

Effective February 23, 2012

ARTICLE I - INTRODUCTION

The Board of Directors of Flowers Foods, Inc. (“Flowers”) (the “Company”)
adopted the Flowers, Inc. Severance Pay and Change of Control Plan (the “Plan”),
effective as of February 23, 2012.

The Plan is designed to (a) provide severance protection to certain Employees of
the Company who are expected to make substantial contributions to the success of
the Company and thereby provide for stability and continuity of operations and
(b) enable certain Employees to make career decisions without regard to the time
pressure and financial uncertainty which may result from a proposed or
threatened Change of Control (as defined herein) transaction, encourage such
Employees to remain employees of the Company and its Subsidiaries
notwithstanding the outcome of any such proposed transaction.

ARTICLE II - ESTABLISHMENT OF THE PLAN

Section 2.1.    Applicability of Plan. The benefits provided by this Plan shall
be available to all Employees who, at or after the Effective Date, meet the
eligibility requirements of Article IV hereof.

Section 2.2.    Contractual Right to Benefits. Subject to the provisions of
Article IX hereof, this Plan establishes and vests in each Participant a
contractual right to the benefits to which he or she is entitled hereunder,
enforceable by the Participant against the Company on the terms and subject to
the conditions hereof.

ARTICLE III - DEFINITIONS AND CONSTRUCTION

“Affiliate” means, with respect to any person, any entity, directly or
indirectly, controlled by, controlling or under common control with such person.

“Base Pay” of a Participant means the Participant’s annual base salary rate as
in effect on the Termination Date from the Participant’s Employer; provided,
however, that any reductions in Base Pay following the date of a Change of
Control will not be taken into account when determining Base Pay hereunder; and
further provided, any reduction in Base Pay that occurs prior to a Change of
Control but which the Participant reasonably demonstrates (i) was at the request
of a third party who effectuates a Change of Control or (ii) otherwise occurred
in connection with or in anticipation of a Change of Control which has been
threatened or proposed and which actually occurs, shall not be taken into
account when determining Base Pay hereunder, it being agreed that any such
reduction taken following shareholder approval of a transaction which if
consummated would constitute a Change of Control, shall be deemed to be in
anticipation of a Change of Control provided such transaction is actually
consummated.

“Board” means the Board of Directors of Flowers Foods, Inc.

 

Page 1 of 18



--------------------------------------------------------------------------------

“Cause” means:

(a)        any willful or negligent material violation of any applicable
securities laws (including the Sarbanes-Oxley Act of 2002);

(b)        any act of fraud, intentional misrepresentation, embezzlement, acts
of dishonesty, misappropriation or conversion of any asset or business
opportunity of the Company;

(c)        conviction of, or entering into a plea of nolo contendere to, a
felony;

(d)        an intentional, repeated or continuing violation of any of the
Company’s policies or procedures that occurs or continues after the Company has
given notice to the Participant that he or she has materially violated a Company
policy or procedure;

(e)        any breach of a written covenant or agreement with the Company,
including the terms of this Plan (other than a failure to perform Participant’s
duties with the Company resulting from the Participant’s incapacity due to
physical or mental illness or from the assignment to the Participant of duties
that would constitute Good Reason), which is material and which is not cured
within thirty (30) days after written notice thereof from the Company to the
Participant;

(f)        abuse of alcohol or drugs; or

(g)        failure to reasonably cooperate in a governmental or Board
investigation.

For purposes of this Plan, the Participant shall not be deemed to have been
terminated for Cause under clauses (a) through (g) hereunder unless there is an
affirmative vote of a super majority (75% or more) of the independent directors
of the Board to terminate the Participant for Cause and the Participant receives
a Notice of Termination setting forth the grounds for the termination at least
fifteen (15) calendar days prior to the specified Termination Date. The Board
shall meet at least once with the Participant (and his/her legal counsel if the
Participant desires) prior to termination to attempt to resolve in its sole
discretion the grounds for termination for Cause.

“Change of Control” means the consummation of any Change of Control of Flowers
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as determined by the Board, in its sole
discretion; provided that, without limitation, such a Change of Control shall be
deemed to have occurred if:

(a)        any “Person” (as such term is defined in Sections 13(d) or 14(d)(2)
of the Exchange Act; hereafter, a “Person”) is on the date hereof or becomes the
beneficial owner, directly or indirectly, of securities of Flowers representing
35% or more of the combined voting power of the then outstanding Voting Stock of
Flowers; provided, however, that for purposes of this Section (a), the following
acquisitions shall not constitute a Change of Control:

 

Page 2 of 18



--------------------------------------------------------------------------------

(i)        (A) any acquisition of Voting Stock of Flowers directly from Flowers
that is approved by a majority of those persons serving as directors of the
Company on the date of this Plan (the “Original Directors”) or their Successors
(as defined below), (B) any acquisition of Voting Stock of Flowers by Flowers,
or any Subsidiary, and (C) any acquisition of Voting Stock of Flowers by the
trustee or other fiduciary holding securities under any employee benefit plan
(or related trust) sponsored or maintained by Flowers, or any Subsidiary (the
term “Successors” shall mean those directors whose election or nomination for
election by shareholders has been approved by the vote of at least two-thirds of
the Original Directors and previously qualified Successors serving as directors
of Flowers as the case may be, at the time of such election or nomination for
election);

(ii)        if any Person is or becomes the beneficial owner of 35% or more of
the combined voting power of the then-outstanding Voting Stock of Flowers as a
result of a transaction described in clause (A) of this Section (a)(i) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of Flowers representing 1% or more of the then-outstanding Voting
Stock of Flowers other than in an acquisition directly from Flowers that is
approved by a majority of the Original Directors or their Successors or other
than as a result of a stock dividend, stock split or similar transaction
effected by Flowers in which all holders of Voting Stock of Flowers are treated
equally, such subsequent acquisition shall be treated as a Change of Control;

(iii)        a Change of Control will not be deemed to have occurred if a Person
is or becomes the beneficial owner of 35% or more of the Voting Stock of Flowers
as a result of a reduction in the number of shares of Voting Stock of Flowers
outstanding pursuant to a transaction or series of transactions that is approved
by a majority of the Original Directors or their Successors unless and until
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of Flowers representing 1% or more of the then-outstanding Voting
Stock of Flowers other than as a result of a stock dividend, stock split or
similar transaction effected by Flowers in which all holders of Voting Stock are
treated equally; or

(iv)        if at least a majority of the Original Directors or their Successors
determine in good faith that a Person has acquired beneficial ownership of 35%
or more of the Voting Stock of Flowers inadvertently, and such Person divests as
promptly as practicable but no later than the date, if any, set by the Original
Directors or their Successors a sufficient number of shares so that such Person
beneficially owns less than 35% of the Voting Stock of Flowers then no Change of
Control shall have occurred as a result of such Person’s acquisition.

(b)        Flowers consummates a merger or consolidation in which shareholders
of Flowers immediately prior to entering into such agreement will beneficially
own immediately after the effective time of the merger or consolidation
securities of Flowers or any surviving or new corporation, as the case may be,
having less than 60% of the “voting power” of Flowers or any surviving or new
corporation, as the case may be, including “voting power” exercisable on a
contingent or deferred basis as well as immediately exercisable “voting power,”
excluding any merger or combination of a wholly owned Subsidiary into Flowers,
or of Flowers into a wholly owned Subsidiary; or

 

Page 3 of 18



--------------------------------------------------------------------------------

(c)        Flowers consummates a sale, lease, exchange or other transfer or
disposition of all or substantially all of its assets to any Person other than
to a wholly owned Subsidiary, but not including (i) a mortgage or pledge of
assets granted in connection with a financing or (ii) a spin-off or sale of
assets if Flowers continues in existence and its common shares are listed on a
national securities exchange, quoted on the automated quotation system of a
national securities association or traded in the over-the-counter market; or

(d)        the Original Directors and/or their Successors as defined above in
Section (a)(1)(A) of this definition do not constitute a majority of the whole
Board as the case may be; or

(e)        approval by the shareholders of Flowers of a complete liquidation or
dissolution of Flowers as the case may be.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” or “Flowers” means Flowers Foods, Inc., a Georgia corporation, any
successor thereto as provided in Article VIII hereof.

“Disability” means a Participant’s inability to perform the duties required of
the Participant in his or her position with the Company on a full-time basis for
a period of six (6) consecutive months because of physical or mental illness or
other physical or mental disability or incapacity.

“Effective Date” means February 23, 2012.

“Employee” means a full-time salaried employee of an Employer.

“ERISA” means Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Employer” means the Company, any Subsidiary or any Affiliate which employs a
Participant or any person or entity that has adopted this Plan pursuant to
Article VIII hereof and set forth on Schedule C hereof.

“Excise Tax” means the excise tax imposed by Section 4999 of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax.

“Good Reason” means, during the Protection Period:

(a)        a material diminution in the Participant’s duties, responsibilities
or authority from that which exists on the Change of Control date (For the
avoidance of doubt, a change in title or reporting alone does not constitute
“Good Reason” under this Section (a).);

(b)        a material reduction by the Company of a Participant’s base salary;

 

Page 4 of 18



--------------------------------------------------------------------------------

(c)        a material reduction by the Company of a Participant’s target bonus
opportunity;

(d)        a material reduction in long-term incentives from the year prior to
the Change of Control, as measured by grant date economic values determined by a
third-party compensation firm chosen by the Company and using generally accepted
methodologies, which may include annualizing prior year long-term incentive
grants over more than one year and ignoring prior special retention or sign-on
grants;

(e)        a material failure of the successor entity to cover the Participant
under the savings and retirement plans provided to similarly situated
executives;

(f)        the relocation of the Company’s principal executive offices more than
fifty (50) miles from their current location, if at the time of a Change of
Control the Participant is based at the Company’s principal executive offices,
or the requirement of the Participant to be based at a location more than fifty
(50) miles from the Participant’s location as of the Change of Control;

(g)        any purported termination by the Employer of the Participant’s
employment upon the occurrence of a Change of Control except as permitted by
this Plan; or

(h)        any failure by Flowers to comply with and satisfy Sections 8.1 and/or
9.1 of the Plan.

Before a termination by a Participant will constitute termination for Good
Reason, the Participant must give the Company a Notice of Termination within
thirty (30) calendar days following the occurrence of the event that constitutes
Good Reason. For a Participant terminated prior to and in anticipation of a
Change of Control during the Protection Period, the event that constitutes Good
Reason is the consummation of the transaction. Failure to provide such Notice of
Termination within such 30-day period shall be conclusive proof that the
Participant shall not have Good Reason to terminate employment.

Good Reason shall exist only if (i) the Employer fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Termination from the Participant and (ii) the Participant
terminates his or her employment within ninety (90) days of the Participant
receiving notice of the existence of any event or condition described in clauses
(a) through (h) above.

“Key Employee” means a key employee as defined in Section 416(i) of the Code
(without regard to paragraph (5) thereof) of an Employer.

“Notice of Termination” means (i) a written notice of termination by the Company
to the Participant provided to the Participant no less than fifteen
(15) calendar days prior to the specified Termination Date or (ii) a written
notice of termination for Good Reason by the Participant to the Company provided
to the Company in accordance with the terms set forth in this Article III in the
definition with “Good Reason”, in either case, setting forth in reasonable
detail the specific reason for termination and the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated and the specified Termination Date.

 

Page 5 of 18



--------------------------------------------------------------------------------

“Participant” means an Employee who meets the eligibility requirements of
Article IV hereof and is set forth in Schedule B, other than an Employee who,
after becoming a Participant, has entered into an employment, severance or other
similar agreement with the Company (other than a stock option, restricted stock,
supplemental retirement, deferred compensation or similar plan or agreement or
other form of participation document entered into pursuant to an
Employer-sponsored plan which may contain provisions operative on a termination
of the Participant’s employment or may incidentally refer to accelerated vesting
or accelerated payment upon a Change of Control (as defined in such separate
plan or document)).

“Plan” means this Flowers Foods, Inc. Change of Control Plan, as may be amended
from time to time.

“Plan Administrator” means the Compensation Committee of the Board.

“Protection Period” means for all Participants, the period of time commencing on
the date of the first occurrence of a Change of Control and continuing until the
second anniversary of the first occurrence of the Change of Control and the six
(6) month period prior to such Change of Control date if a Participant is
terminated without Cause or terminates for Good Reason and in either case such
termination (i) was requested by the third party that effectuates the Change of
Control, or (ii) occurs in connection with or in anticipation of a Change of
Control, it being agreed that any such action taken following shareholder
approval of a transaction which if consummated would constitute a Change of
Control shall be deemed to be in anticipation of a Change of Control provided
such transaction is actually consummated.

“Separation from Service” has the meaning ascribed to such phrase in the
Treasury Regulation Section 409A-1(h) Guidance.

“Severance Payment” or “Severance Payments” means the payment or payments of
severance compensation described in Article V hereof.

“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Company has a direct or indirect
majority ownership or other equity interest, or such other ownership interest
amount determined by this Plan or the Plan Administrator.

“Termination Date” means the date of the Participant’s Separation from Service.

“Voting Stock” means securities entitled to vote generally in the election of
directors.

“409A Guidance” means Section 409A of the Code, including regulations or any
other formal guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto.

 

Page 6 of 18



--------------------------------------------------------------------------------

ARTICLE IV - ELIGIBILITY

Section 4.1.    Participation. Each person who is an Employee, who is designated
by the Compensation Committee to be a Participant in this Plan and who is set
forth on Schedule B, shall be a Participant commencing on the date established
by the Compensation Committee.

Section 4.2.    Duration of Participation. A Participant shall cease to be a
Participant and shall have no rights hereunder, without further action, when
(a) he or she ceases to be an Employee, unless such Participant is then entitled
to payment of a Severance Payment as provided in Article V hereof or (b) prior
to a Change of Control, the Compensation Committee designates a Participant to
be ineligible to continue to participate in this Plan as a result of a change in
the Participant’s job title or duties. A Participant entitled to a Severance
Payment shall remain a Participant in this Plan until the full amount of the
Severance Payment has been paid to the Participant.

ARTICLE V - SEVERANCE PAYMENTS

Section 5.1.    Right to Severance Payment After a Change of Control.

(a)        Subject to Section 5.2, a Participant shall be entitled to receive
from the Company Severance Payments in the amount provided in Section 5.1(b)
based generally on the multiples set forth in the payment guidelines described
on Schedule A, payable as described in Section 5.1(c), if during the Protection
Period, (i) the Employer shall terminate Participant’s employment with the
Employers without Cause and for reasons other than death or Disability or
(ii) the Participant shall terminate employment with his/her Employer for Good
Reason.

(b)        The amount of Severance Payments under this Section 5.1(b) shall
equal the sum of (i) the Participant’s Base Pay multiplied by the factor set
forth on Schedule B for the Participant and (ii) the amount of the Participant’s
target award under the incentive bonus opportunity for the year in which the
Termination Date occurs multiplied by the factor set forth on Schedule B for the
Participant. In addition, such Participant will be entitled to receive as
Severance Payments (1) the lump sum amount equal to eighteen (18) times the
monthly premium amount calculated as if the Participant had continued
participation in the Company’s medical plan for the eighteen (18) month
statutory COBRA period based on the Participant’s coverage election in effect on
his Termination Date; provided that the period of coverage actually enjoyed by
the Participant under such plan after terminating employment shall count against
such plan’s obligation to provide continuation coverage pursuant to COBRA,
(2) and receipt of outplacement services at the Company’s cost up to a maximum
not to exceed $25,000 for a period of one (1) year following the Participant’s
Termination Date.

(c)        Subject to the following sentence, the cash Severance Payments to
which a Participant is entitled under this Section 5.1 shall be paid to the
Participant by the Company in cash and in full as soon as practicable (but in
all events within sixty (60) days) after the Participant’s Termination Date (or,
if later the date the applicable revocation period for the release required in
Section 5.2 has expired). Notwithstanding the foregoing, if the Participant is a
Key Employee, then if the Severance Payments are considered to be a “deferral of
compensation” (as such phrase is defined for purposes of Section 409A of the
Code), the

 

Page 7 of 18



--------------------------------------------------------------------------------

Severance Payment to which a Participant is entitled under this Section 5.1
shall be paid to the Participant by the Company in cash and in full, on the
first day of the seventh month after the Participant’s Separation from Service.
If a Participant entitled to Severance Payments under this Section 5.1 should
die before all amounts payable to him or her have been paid, such unpaid amounts
shall be paid as soon as practicable following the Participant’s death to the
Participant’s spouse, if living, otherwise to the personal representative of the
Participant’s estate.

Section 5.2.    Release. Notwithstanding anything to the contrary contained in
this Plan, a Participant shall not be entitled to receive any Severance Payment
hereunder unless and until he or she has signed and returned to the Company a
release (the “Release”) by the deadline established by the Plan Administrator
(which shall be no later than forty-five (45) calendar days after the
Participant’s Termination Date) and the period during which the Participant may
revoke the Release, if any, has elapsed. The Release, which shall be signed by
the Participant no earlier than the Participant’s Termination Date, shall be a
written document, in a form prescribed by the Company, intended to create a
binding agreement by a Participant to release any claim that the Participant has
or may have against the Company and certain related entities and individuals,
that arise on or before the date on which Participant signs the Release,
including, without limitation, any claims under the federal Age Discrimination
in Employment Act. The Release shall also include confidentiality and
non-disparagement covenants.

Section 5.3.    Breach. The Company’s payment obligations and the Participant’s
participation rights under Sections 5.1 shall cease in the event the Participant
breaches any of the covenants contained in the Plan or the Release. Any such
cessation of payment shall not reduce any monetary damages that may be available
to the Company as a result of such breach.

Section 5.4.    No Mitigation Obligation. The Participant shall not be required
to mitigate damages or the amount of his or her Severance Payment by seeking
other employment or otherwise, nor shall the amount of such payment be reduced
by any compensation earned by the Participant as a result of employment after
the termination of his or her employment by an Employer.

Section 5.5.    Payment of Pre-termination Compensation. Notwithstanding
anything to the contrary in this Plan, the Participant shall also be entitled to
an amount equal to the Participant’s unpaid Base Pay, unreimbursed business
expenses, accrued but unpaid leave and all other items earned by and owed to the
Participant through and including the Termination Date and such amount shall be
paid in cash to the Participant in a single lump sum in accordance with
Section 5.1(c) of this Plan. Such payment shall constitute full satisfaction for
these amounts owed to the Participant.

Section 5.6.    Parachute Payments. If the aggregate “present value” (as
determined under Section 280G of the Code) of the “parachute payments” (as
defined under Section 280G(b)(2) of the Code) to be paid or provided under this
Plan or any other plan or agreement between the Participant and an Employer
equals or exceeds 300% of the Participant’s “base amount” (as defined in
Section 280G(b)(3)) and is determined to be subject to the Excise Tax, then the
payments and benefits to be paid or provided under this Plan shall be set to be
equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the payments and benefits that would result in no portion of
the payments and benefits being subject to the

 

Page 8 of 18



--------------------------------------------------------------------------------

Excise Tax, or (y) the entire payments and benefits, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Participant’s receipt, on an after-tax basis, of the
greater amount of the payments and benefits notwithstanding that all or some
portion of the payments and benefits may be subject to the Excise Tax.

If any payments to be made or benefits to be provided to a Participant are
subject to reduction pursuant to the preceding paragraph, then such payments or
benefits shall be reduced, to the extent required pursuant to the terms of the
Plan, in the following order (i) the payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) shall
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G, Q&A 24); (iii) the payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24));
and (v) all other non-cash benefits not otherwise described in clauses (ii) or
(iv) shall be next reduced pro-rata.

ARTICLE VI – POST-EMPLOYMENT COVENANTS

Section 6.1.    Restrictive Covenants.

(a)        Non-Disclosure.

(i)        Covenant of Confidentiality.    Except as permitted by the Company,
Participant shall not at any time during or after employment with the Company
divulge, furnish, or make accessible to anyone or use in any way other than in
the Company Business, any confidential, proprietary, or secret knowledge or
information of the Company that Participant has acquired or shall acquire about
the Company or its customers, whether developed by Participant or by others,
concerning (i) any trade secrets, (ii) any confidential, proprietary or secret
designs, programs, processes, formulae, plans, devices, or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company, (iii) any customer or supplier lists of the Company,
(iv) any confidential, proprietary, or secret information relating to the
business of any customer of the Company, (v) any confidential, proprietary, or
secret development or research work of the Company, (vi) any strategic or other
business, marketing, or sales plans of the Company, (vii) any financial data or
plans respecting the Company, or (viii) any other confidential or proprietary
information or secret aspects of the business of the Company or the Company’s
customers (collectively “Confidential Information”). This Confidential
Information is the sole and exclusive property of the Company (or its customers,
if applicable), constitutes a unique and valuable asset of the Company, and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such Confidential Information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the

 

Page 9 of 18



--------------------------------------------------------------------------------

Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of the
Plan by Participant, (ii) is independently made available to Participant in good
faith by a third party who has not violated a confidential relationship with the
Company, or (iii) is required to be disclosed by law or legal process.

(ii)        No Use of Confidential Information of Others.    Participant shall
not bring or make use of or disclose any confidential information or documents,
including trade secrets, of prior employers in carrying out Participant’s duties
for the Company. The performance by Participant of Participant’s job duties,
including, but not limited to, Participant’s compliance with the provisions of
the Plan, shall not conflict with or result in any breach of, or constitute a
default under, any other agreement or instrument by which Participant is bound.

(b)        Trade Secret Protection.

(i)        Definition.    As used in the Plan, the term “Inventions, Ideas, and
Expression of Ideas” means any and all new or useful discovery, improvement,
technical development, or invention, whether or not patentable, and all related
know how, designs, trademarks, formulae, processes, creations, manufacturing
techniques, trade secrets, ideas, software, or other copyrightable or patentable
works.

(ii)        Disclosure of Prior Inventions.    Participant shall identify on
Exhibit A all Inventions, Ideas, and Expressions of Ideas relating in any way to
the Company’s business or demonstrably anticipated research and development that
were made by Participant prior to employment with the Company (“Prior
Inventions, Ideas, and Expressions of Ideas”). Participant shall not
incorporate, or permit to be incorporated, such Prior Inventions, Ideas, and
Expressions of Ideas in any Company Inventions without the Company’s prior
written consent.

(iii)        Ownership of Company Inventions; Copyrights.    Participant shall
promptly disclose and describe to the Company, and shall assign to the Company
or its designee, Participant’s entire right, title, and interest in and to all
Inventions, Ideas, and Expressions of Ideas, including any associated
intellectual property rights, that Participant may solely or jointly conceive,
develop, or reduce to practice during the period of employment with the Company
and any future inventions as described in Section 6.1(b)(iv) of the Plan
(“Company Inventions”). All original works of authorship that are made by
Participant (solely or jointly with others) within the scope of employment and
that are protectable by copyrights shall be considered to be “works made for
hire” as that term is defined in the United States Copyright Act (17 USCA
§ 101). To the extent that any such works are not so considered a “work made for
hire” under applicable law or copyrightable subject matter, then such works will
be deemed, upon creation, to be assigned to the Company automatically without
further compensation or action by either the Company or the Participant, and
Participant shall assign such works to the Company.

 

Page 10 of 18



--------------------------------------------------------------------------------

(iv)        Future Inventions.    Company Inventions or Confidential Information
relating to Participant’s activities while working for the Company and conceived
or made by Participant, alone or with others, within one (1) year after
termination of employment may have been conceived in significant part while the
Participant was employed by the Company. Accordingly, such post employment
inventions and proprietary information shall be presumed to have been conceived
during employment with the Company and are to be assigned to the Company
automatically without further compensation or action by either the Company or
the Participant, and Participant is deemed to assign such works to the Company.

(v)        Cooperation in Perfecting Rights to Inventions.    Participant shall
perform, during and after employment, all acts deemed necessary or desirable by
the Company to permit and assist it, at its expense, in obtaining and enforcing
the full benefits, enjoyment, rights, and title throughout the world in the
Inventions, Ideas, and Expressions of Ideas hereby assigned to the Company. Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation in the registration and enforcement of applicable patents,
copyrights or other legal proceedings. In the event that the Company is unable
for any reason to secure Participant’s signature to any document required to
apply for or execute any patent, copyright, or other applications with respect
to any Inventions, Ideas, and Expressions of Ideas (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), Participant is deemed to irrevocably designate and appoint the Company
and its duly authorized officers and agents as Participant’s agents and
attorneys in fact to act for and on Participant’s behalf and instead of
Participant, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, or other rights thereon with the same legal force and effect as if
executed by Participant.

(vi)        Disclosure.    Participant is hereby notified that the provisions of
this Section 6.1 do not apply to any invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on Participant’s own time and (1) which does not relate
(a) directly to the business of the Company or (b) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by Participant for the Company.

(c)        Non-Compete.    During the Restricted Period, Participant shall not,
within the Territory, on Participant’s own account or for the benefit of any
person, corporation, partnership, trust, joint venture, sole proprietorship,
association, cooperative, or other entity, (1) provide Services, whether with or
without compensation for such Services, for any entity that competes, directly
or indirectly, with the Company Business (“Competing Business”), (2) own,
operate, or control, or participate in the ownership, operation, or control of,
a Competing Business, or (3) provide financing (equity or debt) or advice to any
Competing Business; provided, however, that nothing contained herein shall
prevent the purchase or ownership by Participant of less than three (3%) percent
of the outstanding equity securities of any class of securities of a company
registered under Section 12 of the Securities and Exchange Act of 1934, as
amended. “Company Business” is defined as manufacturing, distributing,
marketing, and selling baked goods through

 

Page 11 of 18



--------------------------------------------------------------------------------

grocery chains, restaurants, and other retail and wholesale outlets. The
“Restricted Period” is defined as the period of Participant’s coverage under the
Plan and for a period of one (1) year following the termination of Participant’s
employment with the Company for any reason. The “Territory” is defined as the
Continental United States, which the Participant agrees is the geographic area
in which the Company does business, including but not limited to Georgia.
“Services” is defined as providing executive-level management and strategic
guidance for the overall day-today operations of the business and implementing
the policies of the governing board.

(d)        Non-Solicitation of Customers. For a period of two years following
the termination of Participant’s employment, Participant shall not, directly or
indirectly, attempt to influence, solicit, recruit, encourage, persuade, or
induce, or assist any other person in so persuading or inducing any customer,
vendor, or contractor of the Company to leave the service of or terminate a
business relationship with the Company; provided, however, that this restriction
shall only apply to individuals or entities with whom the Participant had direct
dealings, or that Participant’s direct subordinates had direct dealings, in the
two (2) year period before the termination of Participant’s employment.

(e)        Non-Solicitation of Employees. For a period of two years following
the termination of Participant’s employment, Participant shall not directly or
indirectly, attempt to disrupt, damage, impair, or interfere with the Company’s
Business by raiding any of the Company’s employees or soliciting any of them to
resign from their employment by the Company, or by disrupting the relationship
between the Company and any of its consultants, agents, representatives, or
vendors. This covenant is necessary to enable the Company to maintain a stable
workforce and remain in business.

(f)        Non-Disparagement. Participant shall not publish, utter, broadcast,
or otherwise communicate any information, misinformation, comments, opinions,
remarks, articles, letters, or any other form of communication, whether written
or oral, regardless of its believed truth, to any person or entity (including,
without limitation, any of the Company’s customers, prospective customers,
suppliers, and competitors, and any industry trade group, or any prospective
employer or business associate of Participant) which is adverse to, reflects
unfavorably upon, or tends to disparage the Company, the products, prospects,
character, integrity, or financial condition of the Company, or any shareholder,
officer, director, or employee of the Company.

(g)        Enforcement and Construction.

(i)        Communication of Contents of the Plan.    While employed by the
Company and for one (1) year thereafter, Participant will communicate the
contents of this Section 6.1 of the Plan to any person, firm, association,
partnership, corporation or other entity that Participant intends to be employed
by, associated with, or represent.

(ii)        Contractual Rights.    This Plan establishes and vests in the
Participant a contractual right to benefits to which he is entitled hereunder
provided all eligibility requirements are met. This Plan also establishes and
vests in the Company contractual rights with respect to the Participant set
forth in this Plan to which the Company is entitled hereunder. Consideration for
these contractual rights is provided by each of the Company and the Participant
in the form of potential benefits and employment services, respectively.

 

Page 12 of 18



--------------------------------------------------------------------------------

(iii)        Severable Provisions.    The provisions of the Plan, including
specifically the provisions of this Section 6.1, are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of the Plan or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Plan in its reduced form shall be valid and enforceable to the full
extent permitted by law.

(iv)        Tolling.    If it shall be judicially determined that Participant
has violated any restriction in this Section 6.1, then the period applicable to
each obligation that Participant shall have been determined to have violated
shall automatically be extended by a period of time equal in length to the
period during which such violation(s) occurred.

(v)        Third-Party Beneficiaries.    The restrictive covenants set forth in
this Section 6.1 are expressly intended to inure to the benefit of any
subsequent owners, parents, or other entities which may own or control the
assets of the Company and such entities are expressly identified as third-party
beneficiaries of the Plan.

ARTICLE VII - OTHER RIGHTS AND BENEFITS NOT AFFECTED

Section 7.1.    Other Benefits. Except as provided in Section 5.6, neither the
provisions of this Plan nor the Severance Payments provided for hereunder shall
reduce or increase any amounts otherwise payable, or in any other way affect a
Participant’s rights as an employee of an Employer, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus,
stock purchase or employment agreement, plan (other than this Plan), program or
arrangement (collectively, the “Other Plans”), except to the extent specifically
provided under such Other Plans.

Section 7.2.    Certain Limitations. This Plan does not constitute a contract of
employment or impose on any Participant, the Company or any other Employer any
obligation to retain any Participant as an employee or in any other capacity, to
change or not change the status, terms or conditions of any Participant’s
employment, or to change or not change the Employer’s policies regarding
termination of employment.

ARTICLE VIII - SUCCESSORS

Section 8.1.    Company’s Successor. Without limiting the obligations of any
person or entity under applicable law, the Company shall require any successor
or assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Plan, shall mean
the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

Page 13 of 18



--------------------------------------------------------------------------------

Section 8.2.    Participant’s Successor.

(a)        This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

(b)        The rights under this Plan are personal in nature and neither the
Company nor any Participant shall, without the consent of the other, assign,
transfer or delegate any rights or obligations hereunder except as expressly
provided in this Article VIII. Without limiting the generality of the foregoing,
the Participant’s right to receive a Severance Payment hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his or her will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 8.2(b), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

ARTICLE IX - AMENDMENT AND TERMINATION

Section 9.1.    Amendment. Subject to Section 9.2, this Plan may be amended by
the Compensation Committee or terminated in any respect by resolution adopted by
a majority of the members of the Compensation Committee. However, if a Change of
Control occurs, notwithstanding the foregoing, during the Protection Period that
follows such Change of Control or following such Protection Period with respect
to all Participants receiving Severance Payments attributable to terminations of
employment that occurred during the Protection Period, no amendment or
termination shall be effective unless, (a) in the case of amendments or
terminations adopted during the Protection Period, such amendment or termination
is consented to by all Participants, and (b) in the case of amendments or
terminations adopted after the Protection Period, such amendment or termination
is consented to by all Participants who are receiving Severance Payments
attributable to terminations of employment that occurred during the Protection
Period.

Section 9.2.    Effect of Amendment or Termination. A proper amendment of this
Plan automatically shall effect a corresponding amendment to all Participants’
rights hereunder provided, however, if such amendment has the effect of reducing
a Participant’s Severance Payments or the opportunity for Severance Payments,
then such amendment shall not be effective until twelve (12) months after the
amendment is adopted and notice is given by the Company to the Participant in
accordance with Section 11.4. A proper termination of this Plan automatically
shall effect a termination of all Participants’ rights and benefits hereunder
without further action; provided, however, no termination shall be effective
until twelve (12) months after the termination amendment is adopted and notice
is given by the Company to the Participant in accordance with Section 11.4; and
in any event, no termination shall reduce or terminate any Participant’s right
to receive, or continue to receive, any Severance Payments that became payable
prior to the date of such termination of the Plan.

 

Page 14 of 18



--------------------------------------------------------------------------------

ARTICLE X - ADMINISTRATION OF PLAN

Section 10.1.    Administration.

(a)        The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion to interpret where necessary all provisions
of the Plan (including, without limitation, by supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan), to make factual findings with respect to any issue
arising under the Plan, to determine the rights and status under the Plan of
Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan. Without limiting the
generality of the foregoing, the Plan Administrator is hereby granted the
authority (i) to determine whether a particular employee is a Participant, and
(ii) to determine if a person is entitled to benefits hereunder and, if so, the
amount and duration of such benefits. The Plan Administrator’s determination of
the rights of any person hereunder shall be final and binding on all persons,
subject only to the provisions of Section 10.4 hereof. Notwithstanding the
foregoing, it is intended that in the event of litigation arising from a claim
for benefits under Section 5.2, a reviewing court shall review de novo the Plan
Administrator’s determinations with respect to such claim, and the Plan
Administrator’s determinations shall not be given deference.

(b)        The Plan Administrator may delegate any of its administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of benefits, to a named administrator or
administrators.

Section 10.2.    Regulations. The Plan Administrator shall promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan or the 409A Guidance. The rules, regulations and interpretations made by
the Plan Administrator shall, subject only to the provisions of Section 10.4
hereof, be final and binding on all persons.

Section 10.3.    Section 409A. To the extent applicable, it is intended that
this Plan comply with the 409 Guidance. This Plan shall be administered in a
manner consistent with this intent. All payments under this Plan shall be
treated as separate payments. To the extent this Plan contains payments which
are subject to Section 409A (as opposed to exempt from Section 409A), the
Participant’s rights to such payments are not subject to anticipation,
alienation, sale, transfer, pledge, encumbrance, attachment or garnishment and,
where applicable, may only be transferred by will or the laws of descent and
distribution. If Participant’s termination of employment hereunder does not
constitute a “separation from service” within the meaning of the Section 409A
Guidance, then any amounts payable hereunder on account of a termination of
Participant’s employment and which are subject to the Section 409A Guidance
shall not be paid until Participant has experienced a “separation from service”
within the meaning of the Section 409A Guidance.

 

Page 15 of 18



--------------------------------------------------------------------------------

Section 10.4.   Claims Procedures.

(a)        The Plan Administrator shall determine the rights of any person to
any benefit hereunder. Any person who believes that he or she has not received
the benefit to which he or she is entitled under the Plan must file a claim in
writing with the Plan Administrator specifying the basis for his or her claim
and the facts upon which he or she relies in making such a claim.

(b)        The Plan Administrator will notify the claimant of its decision
regarding his or her claim within a reasonable period of time, but not later
than ninety (90) days following the date on which the claim is filed, unless
special circumstances require a longer period for adjudication and the claimant
is notified in writing of the reasons for an extension of time prior to the end
of the initial 90-day period and the date by which the Plan Administrator
expects to make the final decision. In no event will the Plan Administrator be
given an extension for processing the claim beyond one hundred eighty (180) days
after the date on which the claim is first filed with the Plan Administrator.

(c)        If such a claim is denied, the Plan Administrator’s notice will be in
writing, will be written in a manner calculated to be understood by the claimant
and will contain the following information:

(i)         The specific reason(s) for the denial;

(ii)         A specific reference to the pertinent Plan provision(s) on which
the denial is based;

(iii)        A description of additional information or material necessary for
the claimant to perfect his or her claim, if any, and an explanation of why such
information or material is necessary; and

(iv)        An explanation of the Plan’s claim review procedure and the
applicable time limits under such procedure and a statement as to the claimant’s
right to bring a civil action under ERISA after all of the Plan’s review
procedures have been satisfied.

If additional information is needed, the claimant shall be provided at least
forty-five (45) days within which to provide the information and any otherwise
applicable time period for making a determination shall be suspended during the
period the information is being obtained.

Within sixty (60) days after receipt of a denial of a claim, the claimant must
file with the Plan Administrator, a written request for review of such claim. If
a request for review is not filed within such 60-day period, the claimant shall
be deemed to have acquiesced in the original decision of the Plan Administrator
on his or her claim. If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim. The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits. The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination. The decision by the Plan Administrator
with respect to the review must be given within sixty (60) days after receipt of
the request for review, unless circumstances warrant an extension of time not to
exceed an

 

Page 16 of 18



--------------------------------------------------------------------------------

additional sixty (60) days. If this occurs, written notice of the extension will
be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision. The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

(A)        The specific reason(s) for the denial;

(B)        A reference to the specific Plan provision(s) on which the denial is
based;

(C)        A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all information relevant
to the claimant’s claim for benefits; and

(D)        A statement describing any voluntary appeal procedures offered by the
Plan and a statement of the claimant’s right to bring a civil action under
ERISA.

The Plan Administrator’s decision on review shall be, to the extent permitted by
applicable law, final and binding on all interested persons.

ARTICLE XI - MISCELLANEOUS

Section 11.1.   Legal Fees and Expenses. It is the intent of the Company that
Participants not be required to incur any expenses associated with the
enforcement of rights under Section 5.1 of this Plan because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Participants hereunder. Accordingly, if any Employer has failed to
comply with any of its obligations under Section 5.1 of this Plan or in the
event that any Employer, or any other person takes any action to declare
Section 5.1 of this Plan void or unenforceable, or institutes any litigation
designed to deny, or to recover from, a Participant the benefits intended to be
provided to the Participant under Section 5.1 of this Plan, each Employer
irrevocably authorizes the Participant from time to time to retain counsel of
his or her choice, at the expense of the Company, as hereafter provided, to
represent the Participant in connection with the initiation or defense of any
legal action, whether by or against any Employer, in any jurisdiction. The
Company shall pay or cause to be paid and shall be solely responsible for any
and all reasonable attorneys’ fees and expenses incurred by the Participant in
enforcing his or her rights under Section 5.1 of this Plan individually (but not
as a representative of any class) as a result of any Employer’s failure to
perform under Section 5.1 of this Plan or as a result of any Employer or any
person contesting the validity or enforceability of Section 5.1 of this Plan.
Any payment made by the Company pursuant to this Section 11.1 shall be for
expenses incurred by the Participant during his or her lifetime and such payment
shall be made no later than the last day of the calendar year following the
calendar year in which the Participant incurs the expense. In no event will the
amount of expenses so paid by the Company in one year affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. In no event will the Company reimburse any expense under
this Section 11.1 any earlier than the first day of the seventh month following
the Participant’s Termination Date.

 

Page 17 of 18



--------------------------------------------------------------------------------

Section 11.2.   Withholding of Taxes. The Employer may withhold from any amounts
payable under this Plan all foreign, federal, provincial, state, city or other
taxes as shall be required pursuant to any law or government regulation or
ruling.

Section 11.3.   Remedy at Law. Neither the Company nor any Participant will have
an adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and each
Participant shall be entitled to a decree of specific performance, both
temporary and permanent injunction relief (to the extent permitted by law),
mandamus or other appropriate remedies to enforce performance of this Plan
without the necessity of posting a bond or proving actual damages.

Section 11.4.   Notices. For all purposes of this Plan, all communications,
including without limitation notices, consents, requests or approvals provided
for herein, shall be in writing and shall be deemed to have been duly given when
hand delivered or five (5) business days after having been mailed by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company (to the attention of the Secretary of the Company), at its principal
office and to any Participant at his or her principal residence as shown in the
relevant records of the Employer, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

Section 11.5.   Governing Law. This Plan shall be administered, construed and
enforced according to the laws of the State of Georgia to the extent they are
not preempted by the ERISA. In the event of a claim, the choice of forum is
State or Federal court located in the State of Georgia.

Section 11.6.   Severability. If a provision of this Plan shall be held illegal
or invalid, the illegality or invalidity shall not affect the remaining parts of
this Plan and this Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

Section 11.7.   Headings. The headings are intended only for convenience in
finding the subject matter and do not constitute part of the text of this Plan
and shall not be considered in the interpretation of this Plan.

 

   

COMPANY:

   

FLOWERS FOODS, INC.

Date: February 23, 2012

   

By:

 

/s/ R. Steve Kinsey

   

Title:

 

Executive Vice President and

     

Chief Financial Officer

     

 

Page 18 of 18